Citation Nr: 0122544	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1946 
to November 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the June 1998 and November 1998 rating decisions from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for lumbosacral strain.  

The issue of entitlement to service connection for an ankle, 
stomach, and right side disability is not before the Board 
because the veteran withdrew the claim in a February 2000 
statement.  

The veteran's December 1997 statement raised informal claims 
of entitlement to service connection for jaw and neck 
disabilities.  These matters are referred to the RO for 
development.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
lumbosacral strain in February 1947 and notified the veteran 
of that decision by letter dated February 25, 1947; he did 
not perfect a timely appeal.  

2.  The RO denied reopening the claim of entitlement to 
service connection for a back disability in April 1991 and 
notified the veteran of that decision by letter dated April 
18, 1991; he did not perfect a timely appeal.  

3.  Evidence received since the April 1991 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The February 1947 decision is final.  

2.  The April 1991 RO decision is final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2001).  

3.  The evidence received since the April 1991 decision is 
not new and material evidence; the claim of entitlement to 
service connection for lumbosacral strain is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for 
lumbosacral strain in February 1947, and the veteran did not 
perfect a timely appeal.  The veteran filed an application to 
reopen the claim of entitlement to service connection for a 
back disability in December 1990.  The RO denied reopening 
the claim in April 1991.   The veteran did not perfect a 
timely appeal.   

At the time of the April 1991 decision, the RO considered the 
evidence, which included service medical records, service 
department records, lay statements, a draft notice, and VA 
medical records.  Service medical records show that the 
veteran's musculoskeletal system was deemed normal at the 
September 1946 enlistment examination.  In October 1946, the 
veteran was incapacitated with pain in the lumbar region on 
moderate exercise, and he reported having pain in the same 
area of his back after he fell from a horse in 1945.  A board 
of four medical officers found that the veteran had moderate 
postural lumbosacral strain secondary to a congenital anomaly 
of the articular trophism between L5 and S1, which appeared 
on an October 1946 x-ray.  Finding that the veteran's 
lumbosacral strain had not occurred in the line of duty and 
had not been aggravated in service, the board of medical 
examiners issued a certificate of disability for the 
veteran's discharge in November 1946.  Service department 
records show that the veteran received an honorable discharge 
from service for medical reasons and that his infantry basic 
training was not completed.  A January 1951 draft notice told 
the veteran to report for an Armed Forces physical 
examination.  In lay statements and reports of medical 
history, the veteran asserted that he had experienced back 
pain since 1946 and that he had been turned down for 
reenlistment in July 1948.  The veteran contended that his 
service medical records and medical discharge from service 
provided sufficient proof of entitlement to service 
connection.  VA medical records included diagnoses of 
lumbodorsal spasm in 1948 and of degenerative joint disease 
of the lumbosacral spine in February 1984 and May 1985.  In 
February 1984, there was no evidence of spondylolysis or 
spondylolisthesis, and in January 1990, the veteran received 
muscle relaxants for back pain.  The remainder of the 
veteran's VA medical records showed treatment of unrelated 
neck, shoulder, arm, ear, and knee complaints.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for chronic 
postural lumbosacral strain in April 1991.  The claim was not 
reopened because the recently obtained evidence duplicated 
previously obtained evidence that showed that a back 
disability existed prior to service and was not aggravated by 
military service.  This decision became final because the RO 
notified the veteran of the decision by letter dated April 
18, 1991, and the veteran did not perfect a timely appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

The veteran filed applications to reopen the claim of 
entitlement to service connection for a back disability in 
December 1997, June 1998, and August 1998.  The RO denied 
reopening the claim of entitlement to service connection for 
lumbosacral strain in June 1998 and November 1998 because 
there was no evidence of aggravation of a preexisting 
congenital articular tropism between L5 and S1.  The veteran 
perfected a timely appeal of both decisions.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2001).  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The evidence submitted since April 1991 includes service 
medical records, service department records, the January 1951 
draft notice, June 1999 hearing testimony, lay statements, a 
December 1999 notice from the National Personnel Records 
Center, and VA medical records.  The service medical records, 
service department records, and January 1951 draft notice are 
not new because they duplicate previously obtained records.  

Some of the veteran's testimony is new because he claims that 
doctors told him that arthritis at L5 was due to old injuries 
and that he complied with the January 1951 draft notice to 
appear for examination.  In addition, he testified that, 
after service, he first sought treatment for back problems in 
1954 and that he received Workers Compensation for at least 
three back injuries at post-service construction jobs.  
Unfortunately, the statement about what doctors told the 
veteran is not material because hearsay medical evidence 
transmitted by a lay person, such as the veteran, is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Kirwin v. Brown, 8 Vet. App. 148, 153 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The statement 
that he appeared for the January 1951 military examination is 
not material because his appearance has never been in 
dispute.  The other two statements are not material because, 
instead of supporting the veteran's claim, they show lack of 
continuity of lumbosacral strain symptoms since service.  See 
38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. App. 
488 (1997).  That is, over seven years passed after service 
before his back was treated, and he admits that his back was 
treated after multiple construction injuries.  The remaining 
testimony and lay statements are not new because they repeat 
pre-June 1998 assertions that he suffered back pain since 
exercises in basic training and that his current back 
disability is not congenital.  Although sincere in his 
beliefs, the veteran is a lay person who is not competent to 
make a medical diagnosis or to render a medical opinion that 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The December 1999 notice from the National Personnel Records 
Center is not material because it indicates that the 
available service medical records were in the claims folder 
before the April 1991 rating decision.  If a January 1951 
examination report ever existed, it is now unavailable 
because the veteran's other service medical records were 
destroyed in a 1973 fire at the Records Center.  

The vast majority of the VA records obtained since April 1991 
duplicate previously obtained records or show unrelated 
treatment of diabetes mellitus and skin, gall bladder, heart, 
pulmonary, neck, arm, knee, ankle, and feet disabilities.  
Although new, the June 1998 VA x-ray is not material because 
it simply repeats a previous diagnosis of degenerative joint 
disease at L5-S1.  

The claim is not reopened because the evidence received since 
April 1991 is duplicative of previously obtained evidence or 
is not probative of the issue of entitlement to service 
connection for lumbosacral strain.  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for lumbosacral 
strain is not reopened, and entitlement to service connection 
remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

